Citation Nr: 0207991	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-08 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension on account of the need 
for aid and attendance of another.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to June 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to special 
monthly pension on account of the need of the aid and 
attendance of another, or being housebound.  The RO, by a 
September 1999 rating decision, granted entitlement to 
special monthly pension on the basis of being housebound.  
The veteran continued his appeal for aid and attendance.   
The veteran requested and was schedule to appear before a 
Member of the Board at a hearing at the RO in May 2001.  The 
veteran canceled his hearing. 


FINDINGS OF FACT

1. The veteran's disabilities include degenerative joint 
disease of the lumbar spine, evaluated as 60 percent 
disabling; status post cholecystectomy, post gastrectomy 
syndrome and peptic ulcer disease, evaluated as 20 percent 
disabling; generalized anxiety disorder, evaluated as 10 
percent disabling; diabetes mellitus, evaluated as 20 percent 
disabling; peripheral neuropathy of the left upper extremity, 
evaluated as 20 percent disabling; peripheral neuropathy of 
the right upper extremity, evaluated as 20 percent disabling; 
peripheral neuropathy of the left lower extremity, evaluated 
as 20 percent disabling; peripheral neuropathy of the right 
lower extremity, evaluated as 20 percent disabling; chronic 
sinusitis, evaluated as 10 percent disabling; bursitis of 
bilateral knees, evaluated as 10 percent disabling; coronary 
artery disease status post myocardial infarction x 3 with 
hypertension, evaluated as 10 percent disabling; and status 
post inguinal hernia repair, evaluated as noncompensable.

2.  The veteran is not blind, or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; is not a patient in a nursing home because of mental or 
physical incapacity; and has not established a factual need 
for aid and attendance.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance have not been met. 
38 U.S.C.A. §§ 1502, 5102, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R.§§ 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to special monthly 
pension based on aid and attendance of another.  

Increased pension is payable to a claimant who has a need for 
regular aid and attendance. See 38 C.F.R. § 3.351. The need 
for regular aid and attendance means helplessness or being so 
helpless as to require the regular aid and attendance of 
another person. The claimant will be considered to be in need 
of regular aid and attendance if he or she (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).

The Board notes that it is undisputed that the veteran is not 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; and is not a patient 
in a nursing home because of mental or physical incapacity. 

In making a determination as to whether a claimant has a 
factual need of aid and attendance, 38 C.F.R. § 3.352(a) 
provides that consideration is to be given to such conditions 
as inability of the claimant to dress or undress herself or 
keep herself ordinarily clean and presentable; frequent need 
for adjustment of any special prosthetic device or orthopedic 
appliance which by reason of the particular disability cannot 
be done without aid; inability of the claimant to feed 
himself through extreme weakness; inability to attend the 
wants and needs of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment.  Being bedridden will also be a proper 
basis for allowance of special monthly pension.  "Bedridden" 
will be a proper basis for the determination.  For the 
purpose of this paragraph "bedridden" will be that condition 
which, through its essential character, actually requires the 
claimant remain in bed.  38 C.F.R. § 3.352(a) (2001).

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular functions which the veteran is able to 
perform should be considered in connection with his condition 
as a whole. It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirements for personal assistance from others.  
Id.; see Turco v. Brown, 9 Vet. App. 222 (1996).

The Board observes that the veteran was granted entitlement 
to a permanent and total disability evaluation for pension 
purposes effective in June 1970. The veteran's principal 
disabilities are degenerative joint disease of the lumbar 
spine, evaluated as 60 percent disabling; status post 
cholecystectomy, post gastrectomy syndrome and peptic ulcer 
disease, evaluated as 20 percent disabling; generalized 
anxiety disorder, evaluated as 10 percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; peripheral 
neuropathy of the left upper extremity, evaluated as 20 
percent disabling; peripheral neuropathy of the right upper 
extremity, evaluated as 20 percent disabling; peripheral 
neuropathy of the left lower extremity, evaluated as 20 
percent disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 20 percent disabling; chronic 
sinusitis, evaluated as 10 percent disabling; bursitis of 
bilateral knees, evaluated as 10 percent disabling; coronary 
artery disease status post myocardial infarction x 3 with 
hypertension, evaluated as 10 percent disabling; and status 
post inguinal hernia repair, evaluated as noncompensable.

At a December 1998 VA aid and attendance examination, the 
examiner noted that the veteran drove himself to the 
examination, was not permanently bedridden, did not have 
vision of 5/200 or worse in both eyes, and was capable of 
managing his own benefit payments.  The veteran complained of 
constant dizziness and decrease in memory over the past few 
years.  He reported that he cut the grass and read a lot.  
The examiner noted that the veteran had no difficulty feeding 
or shaving himself, or taking care of his toileting and 
grooming.  The veteran reported some difficulty buttoning his 
shirts due to decreased agility and dexterity in the fingers 
and mild weakness of the right hand.  There was limitation of 
motion of both knees, left calf muscle atrophy, and 
complaints of weakness and swelling of the left lower 
extremity.  The examiner noted that the veteran's balance was 
affected by the weakness of his lower extremities and that 
his balance was poor.  However, the examiner noted that the 
veteran was able to walk without the assistance of another 
person for approximately 100 hundred yards and that he used a 
cane to ambulate.  The veteran reported that he left his home 
at least 3 times per week to attend church, go grocery 
shopping, or make medical appointments.  The diagnoses 
included controlled hypertension, coronary artery disease, 
status post myocardial infarction x 3, peptic ulcer disease, 
insulin dependent diabetes mellitus with peripheral 
neuropathy of the upper and lower extremities, chronic 
sinusitis, status post cholecystectomy, and status post right 
inguinal hernia repair.  

VA outpatient treatment reports from May 1998 to June 1999 
reveal that the veteran was seen on several occasions for 
chronic severe back pain with radiculopathy.  In April 1999, 
he walked very slowly with stooped posture and used a cane.  
Sensory function in the lower extremities was decreased.  The 
veteran complained that the pain was sometimes unbearable, 
especially in his feet.  

In a September 1999 rating decision, the RO granted special 
monthly pension on account of being housebound.

An October 2001 VA aid and attendance examination report 
noted that the veteran's multiple stable conditions included 
status post lumbar diskectomies and degenerative joint 
disease with low back pain, status post cholecystectomy, 
status post subtotal gastrectomy for peptic ulcer, anxiety 
disease, insulin-dependent diabetes with mild peripheral 
polyneuropathy, chronic sinusitis, arteriosclerotic heart 
disease with coronary artery disease, status post right 
inguinal herniorrhaphy, intermittent bursitis, and well 
controlled hypertension.  The examiner reported that the 
veteran had a cardiac pacemaker implanted in April 2000 and 
that his cardiac status was stable.  The examiner stated that 
the veteran lived at home with his wife, no longer drove, had 
fair vision with glasses, was competent to manage his 
financial affairs, and had many sedentary activities.  It was 
noted that the veteran had orthostatic dizziness and poor 
balance.  According to the examiner, the veteran was 
ambulatory for short distances in and around the immediate 
premises of his residence using a cane.  The examiner opined 
that housebound benefits appear to be medically indicated at 
present time.

After a careful review of the evidence of record, the Board 
finds that the veteran does not meet any of the foregoing 
criteria that would provide a basis to entitle the veteran to 
special monthly pension in the form of aid and attendance 
benefits.  Specifically, there is no indication that he is 
mentally or physically incapacitated to the extent that he 
needs regular aid and attendance.  While he was noted to be 
using a cane, he was able to walk and get around without 
assistance and can dress and undress without assistance.  
Neither does he require the adjustment of any prosthetic or 
orthopedic appliance.  Further, it is not demonstrated that 
he is unable to feed or bathe himself through loss of 
coordination or weakness nor is he unable to attend to the 
wants of nature.  Nor does any of this evidence indicate that 
the veteran is bedridden.  Further, the evidence does not 
show that the veteran needs regular assistance to protect him 
from hazards or dangers incident to his daily environment due 
to disability.  Furthermore, the record does not show that 
the veteran is a patient in a nursing home or is helpless or 
blind, or so nearly helpless or blind as to require the 
regular attendance of another person.  None of the treatment 
records contain any medical opinion recommending that the 
veteran have aid and attendance.  Based on review of the 
relevant evidence in this matter, it is the decision of the 
Board that the preponderance of the evidence is against the 
claim for special monthly pension benefits based on the need 
for aid and attendance.

VCAA

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  66 Fed. 
Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, the evidence needed to substantiate his claim, 
VA's notification requirements by a statement of the case, 
supplemental statements of the case, and the Board remand.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO obtained all the veteran's available 
VA outpatient medical records and examination reports.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).    


ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

